DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 6/3/2022 which was in response to the office action mailed on 3/4/2022 (hereinafter the prior office action).
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 8-9. 13-15, 17-18 and 20 is/are amended.
Claim(s) 1, 14-15 and 20 is/are independent.
Applicant’s amendments have overcome prior Specification objection(s) except for the one(s) as outlined below.
Applicant’s amendments have necessitated new Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 

Response to Arguments
Applicant’s arguments, filed on 6/3/2022, have been fully considered but are moot in view of the new grounds of rejection. Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited reference(s) follow.

The arguments are moot because the previous rejection of the claims based on 35 U.S.C. 102 has now been replaced with 35 U.S.C. 103 with the addition of the new prior art of Morales as outlined below.


Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 3/10/2022 have been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The language should be clear and concise and should avoid using phrases which can be implied, such as, "This disclosure describes techniques that include," "The disclosure defined by this invention," "The disclosure concerns," etc.

The use of the terms Bluetooth and Zigbee, which is a trade name or a mark used in commerce, has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“determining, by an energy management system…” in Claim 15, 
“monitoring, by the energy management system…” in Claim 15, 
“determining, by the energy management system…” in Claim 15,
“providing, by the energy management system…” in Claim 15,
“managing, by the energy management system…” in Claim 15, 
“collecting [by the energy management system]…” in Claim 16, 
“applying [by the energy management system]…” in Claim 16,
“managing [by the energy management system]…” in Claim 17, and
“managing [by the energy management system]…” in Claim 18. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites “determine…a data center” and it should be “determine…[[a]] the data center” in order to refer to the antecedent basis already established in the new amendment at the beginning of claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-8, 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (U.S. Pub. No. 2015/0214771) (hereinafter “Peterson”) in view of Morales et al. (U.S. Pat. No. 10,432,017) (hereinafter “Morales”).


Regarding claim 1, Peterson teaches a system comprising: a power generation system for powering a data center, (Fig. 1 - - slow-response power source, e.g. a fuel-driven mechanism, is a power generation system; Para. 28 - - load can be computing devices at a data center)

…a battery storage system having a state of charge attribute; (Fig. 1 - - fast-response power source, e.g. battery, is a battery storage system; Para. 38 - - state of components such as charge level, i.e. state of charge, of fast-response power source 110, i.e. battery is monitored)

and processing circuitry having access to an electrical power grid, the power generation system, and the battery storage system, (Fig. 1 - - power supply 104 contains processing circuitry connected to optional other power source, power generation system and battery; Para. 30 - - optional other power source can be grid connection)

wherein the processing circuitry is configured to: determine an energy utilization forecast for a data center, (Para. 83 - - processing circuitry includes prediction module to predict future load level, i.e. energy utilization forecast)

monitor energy availability factors, (Para. 38 - - measurements are taken, i.e. monitoring, of factors related to power/energy availability)

determine, based on the energy utilization forecast and the monitored energy availability factors, an energy flow configuration defining energy flows involving the electrical power grid, the power generation system, the battery storage system, and the data center, (Fig. 1, Para. 39 - - control logic 122 determines control instructions based on forecast from prediction module and monitored measurements; Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein the energy flow configuration includes information identifying one or more of the power grid, the power generation system, or the battery storage system as a source of power for the data center, (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the grid, power generation system or battery)

provide power to the data center based on the energy flow configuration, (Para. 37 - - power regulating circuit delivers power to the load, i.e. data center based on the energy flow configuration; Para. 40 - - control instructions from include energy flow configuration involving grid, generator, battery and load)

and manage energy flows involving the battery storage system based on the energy flow configuration, (Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein to manage the energy flows, the processing circuitry meets peak energy needs of the data center by using power from both the power generation system and the battery storage system. (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the power generation system and battery; Para. 87 - - prediction is made of expected peak energy needs in order to manage energy flows using both power generation system and battery)


But Peterson does not explicitly teach wherein the power generation system is chosen to be insufficient to meet peak energy needs of the data center;

However, Morales teaches wherein the power generation system is chosen to be insufficient to meet peak energy needs of the data center; (Col. 16 Lines 38-53 - - reserve power system is sufficient to provide power to one or more zones but insufficient to provide power to all or a substantial portion of a data center, where providing power to all or a substantial portion is being interpreted as peak energy needs of the data center; Col. 15 Lines 40-56 - - reserve power system may include generator, i.e. reserve power system can itself be a power generation system)

Peterson and Morales are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling power delivery to a data center.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Peterson, by incorporating the above limitation(s) as taught by Morales.

One of ordinary skill in the art would have been motivated to do this modification in order to provide power to specific zones instead of the entire data center, as suggested by Morales (Col. 16 Lines 38-53).



Regarding claim 2, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the power generation system generates electrical power by converting at least one of natural gas or biogas into electricity. (Para. 31 - - slow-response power source can convert natural gas into electricity)



Regarding claim 4, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein to determine an energy utilization forecast, the processing circuitry is further configured to: collect energy utilization information relating to current energy utilization by the data center; (Para. 87 - - prediction module can predict the course of a load-changing event that has already started, i.e. predict the future based on current energy utilization by the data center)

and apply a machine learning model to the energy utilization information to determine the energy utilization forecast, (Para. 85 - - machine learning model is applied to determine energy utilization forecast)

wherein the machine learning model has been trained with historical information about energy utilization by the data center. (Para. 85 - - machine learning model is trained with historical changes in load level, i.e. historical changes in energy utilization by the data center)



Regarding claim 5, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy flow configuration includes a desired state of charge value, (Para. 41 - - control logic, which configures energy flow, includes a specified charge level, i.e. desired state of charge value)

and wherein to manage the energy flows involving the battery storage system, the processing circuitry is further configured to: manage the energy flows involving the battery storage system by directing energy to the battery storage system to charge the battery storage system when the desired state of charge value is greater than the state of charge attribute. (Para. 41 - - processing circuitry, i.e. control logic, instructs that fast-response power source, i.e. battery, is charged until it reaches specified charge level, i.e. when specified charge level is greater than state of charge attribute)



Regarding claim 6, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy flow configuration includes a desired state of charge value, (Para. 41 - - control logic, which configures energy flow, includes a specified charge level, i.e. desired state of charge value)

and wherein to manage the energy flows involving the battery storage system, the processing circuitry is further configured to: manage the energy flows involving the battery storage system by providing energy to the data center by discharging energy from the battery storage system when the desired state of charge value is less than the state of charge attribute. (Para. 41 - - processing circuitry, i.e. control logic, instructs that fast-response power source, i.e. battery, is discharged until it reaches specified charge level, i.e. when specified charge level is less than state of charge attribute)



Regarding claim 7, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy availability factors include one or more of commercial information, environmental information, local monitoring information, power quality information, equipment condition information, weather conditions information, information about news events, information about energy markets, or information about energy costs. (Para. 38 - - measurements are taken, i.e. monitoring, of factors related to power/energy availability like local monitoring information, as per Applicant’s Specification such as: identifying an activity level, i.e. monitoring, of the load; monitoring output of slow-response power source, i.e. power generation system; charge level of fast-response power source, i.e. battery storage system conditions)



Regarding claim 8, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy flow configuration indicates that for at least a time period the data center is to be powered solely by one of the electrical power grid, the power generation system, or the battery storage system. (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the grid, power generation system or battery)



Regarding claim 10, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy flow configuration indicates that the data center is to be powered by a combination of the power generation system and the battery storage system. (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the power generation system and battery)



Regarding claim 11, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy flow configuration indicates that the data center is not to be powered by the electrical power grid. (Fig. 1, Para. 30 - - power from grid is optional, i.e. configuration can indicate that load is not to be powered by grid)



Regarding claim 13, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the processing circuitry is further configured to: determine an updated energy utilization forecast for the data center; (Para. 83 - - processing circuitry includes prediction module to predict future load level, i.e. energy utilization forecast; Para. 28 - - load can be computing devices at a data center; Para. 84 - - prediction input information includes upcoming work information, where upcoming data yields an updated energy utilization forecast)

continue to monitor the energy availability factors; (Para. 38 - - measurements are taken, i.e. monitoring, of factors related to power/energy availability)

determine, based on the updated energy utilization forecast and the monitored energy availability factors, an updated energy flow configuration; (Fig. 1, Para. 39 - - control logic 122 determines control instructions based on forecast from prediction module and monitored measurements; Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

provide power to the data center based on the updated energy flow configuration; (Para. 37 - - power regulating circuit delivers power to the load, i.e. data center based on the energy flow configuration; Para. 40 - - control instructions from include energy flow configuration involving grid, generator, battery and load)

and manage energy flows involving the battery storage system based on the updated energy flow configuration. (Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)



Regarding claim 14, Peterson teaches a computing system configured to: determine an energy utilization forecast for a data center (Fig. 12, Para. 99 - - computing system is used; Para. 83 - - processing circuitry includes prediction module to predict future load level, i.e. energy utilization forecast; Para. 28 - - load can be computing devices at a data center)

…monitor energy availability factors; (Para. 38 - - measurements are taken, i.e. monitoring, of factors related to power/energy availability)

determine, based on the energy utilization forecast and the monitored energy availability factors, an energy flow configuration defining energy flows involving an electrical power grid, the power generation system, a battery storage system, and the data center, (Fig. 1, Para. 39 - - control logic 122 determines control instructions based on forecast from prediction module and monitored measurements; Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein the energy flow configuration includes information identifying one or more of the power grid, the power generation system, or the battery storage system as a source of power for the data center; (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the grid, power generation system or battery)

provide power to the data center based on the energy flow configuration; (Para. 37 - - power regulating circuit delivers power to the load, i.e. data center based on the energy flow configuration; Para. 40 - - control instructions from include energy flow configuration involving grid, generator, battery and load)

and manage energy flows involving the battery storage system based on the energy flow configuration, (Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein to manage the energy flows, the computing system meets peak energy needs of the data center by using power from both the power generation system and the battery storage system. (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the power generation system and battery; Para. 87 - - prediction is made of expected peak energy needs in order to manage energy flows using both power generation system and battery)


But Peterson does not explicitly teach a data center that includes a power generation system designed to be insufficient to meet peak energy needs of the data center;

However, Morales teaches a data center that includes a power generation system designed to be insufficient to meet peak energy needs of the data center (Col. 16 Lines 38-53 - - reserve power system is sufficient to provide power to one or more zones but insufficient to provide power to all or a substantial portion of a data center, where providing power to all or a substantial portion is being interpreted as peak energy needs of the data center; Col. 15 Lines 40-56 - - reserve power system may include generator, i.e. reserve power system can itself be a power generation system)

Peterson and Morales are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling power delivery to a data center.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Peterson, by incorporating the above limitation(s) as taught by Morales.

One of ordinary skill in the art would have been motivated to do this modification in order to provide power to specific zones instead of the entire data center, as suggested by Morales (Col. 16 Lines 38-53).



Regarding claim 15, Peterson teaches a method comprising: determining, by an energy management system, an energy utilization forecast for a data center (Para. 83 - - processing circuitry includes prediction module to predict future load level, i.e. energy utilization forecast; Para. 28 - - load can be computing devices at a data center)

…monitoring, by the energy management system, energy availability factors; (Para. 38 - - measurements are taken, i.e. monitoring, of factors related to power/energy availability)

determining, by the energy management system and based on the energy utilization forecast and the monitored energy availability factors, an energy flow configuration defining energy flows involving with an electrical power grid, the power generation system, a battery storage system, and the data center, (Fig. 1, Para. 39 - - control logic 122 determines control instructions based on forecast from prediction module and monitored measurements; Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein the energy flow configuration includes information identifying one or more of the power grid, the power generation system, or the battery storage system as a source of power for the data center; (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the grid, power generation system or battery)

providing, by the energy management system, power to the data center based on the energy flow configuration; (Para. 37 - - power regulating circuit delivers power to the load, i.e. data center based on the energy flow configuration; Para. 40 - - control instructions from include energy flow configuration involving grid, generator, battery and load)

and managing, by the energy management system, energy flows involving the battery storage system based on the energy flow configuration, (Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein managing energy flows includes meeting peak energy needs of the data center by using power from both the power generation system and the battery storage system. (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the power generation system and battery; Para. 87 - - prediction is made of expected peak energy needs in order to manage energy flows using both power generation system and battery)


But Peterson does not explicitly teach a data center that includes a power generation system sized to be insufficient to meet peak energy needs of the data center;

However, Morales teaches a data center that includes a power generation system sized to be insufficient to meet peak energy needs of the data center; (Col. 16 Lines 38-53 - - reserve power system is sufficient to provide power to one or more zones but insufficient to provide power to all or a substantial portion of a data center, where providing power to all or a substantial portion is being interpreted as peak energy needs of the data center; Col. 15 Lines 40-56 - - reserve power system may include generator, i.e. reserve power system can itself be a power generation system)

Peterson and Morales are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling power delivery to a data center.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Peterson, by incorporating the above limitation(s) as taught by Morales.

One of ordinary skill in the art would have been motivated to do this modification in order to provide power to specific zones instead of the entire data center, as suggested by Morales (Col. 16 Lines 38-53).



Regarding claim 16, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein determining an energy utilization forecast includes: collecting energy utilization information relating to current energy utilization by the data center; (Para. 87 - - prediction module can predict the course of a load-changing event that has already started, i.e. predict the future based on current energy utilization by the data center)

and applying a machine learning model to the energy utilization information to determine the energy utilization forecast, (Para. 85 - - machine learning model is applied to determine energy utilization forecast)

wherein the machine learning model has been trained with historical information about energy utilization by the data center. (Para. 85 - - machine learning model is trained with historical changes in load level, i.e. historical changes in energy utilization by the data center)



Regarding claim 17, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy flow configuration includes a desired state of charge value, (Para. 41 - - control logic, which configures energy flow, includes a specified charge level, i.e. desired state of charge value)

and managing the energy flows involving the battery storage system includes managing the energy flows involving the battery storage system by directing energy to the battery storage system to charge the battery storage system when the desired state of charge value is greater than a state of charge attribute. (Para. 41 - - processing circuitry, i.e. control logic, instructs that fast-response power source, i.e. battery, is charged until it reaches specified charge level, i.e. when specified charge level is greater than state of charge attribute)



Regarding claim 18, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy flow configuration includes a desired state of charge value, (Para. 41 - - control logic, which configures energy flow, includes a specified charge level, i.e. desired state of charge value)

and wherein managing the energy flows involving the battery storage system includes: managing the energy flows involving the battery storage system by providing energy to the data center by discharging energy from the battery storage system when the desired state of charge value is less than a state of charge attribute. (Para. 41 - - processing circuitry, i.e. control logic, instructs that fast-response power source, i.e. battery, is discharged until it reaches specified charge level, i.e. when specified charge level is less than state of charge attribute)



Regarding claim 19, the combination of Peterson and Morales teaches all the limitations of the base claim(s).
Peterson further teaches wherein the energy availability factors include one or more of commercial information, environmental information, local monitoring information, power quality information, equipment condition information, weather conditions information, information about news events, information about energy markets, or information about energy costs. (Para. 38 - - measurements are taken, i.e. monitoring, of factors related to power/energy availability like local monitoring information, as per Applicant’s Specification such as: identifying an activity level, i.e. monitoring, of the load; monitoring output of slow-response power source, i.e. power generation system; charge level of fast-response power source, i.e. battery storage system conditions)



Regarding claim 20, Peterson teaches a non-transitory computer-readable storage medium comprising instructions that, when executed, configure processing circuitry of a computing system (Fig. 12, Para. 99 - - computing system is used)

to: determine an energy utilization forecast for a data center (Para. 83 - - processing circuitry includes prediction module to predict future load level, i.e. energy utilization forecast; Para. 28 - - load can be computing devices at a data center)

…monitor energy availability factors; (Para. 38 - - measurements are taken, i.e. monitoring, of factors related to power/energy availability)

determine, based on the energy utilization forecast and the monitored energy availability factors, an energy flow configuration defining energy flows involving an electrical power grid, the power generation system, a battery storage system, and the data center, (Fig. 1, Para. 39 - - control logic 122 determines control instructions based on forecast from prediction module and monitored measurements; Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein the energy flow configuration includes information identifying one or more of the power grid, the power generation system, or the battery storage system as a source of power for the data center; (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the grid, power generation system or battery)

provide power to the data center based on the energy flow configuration; (Para. 37 - - power regulating circuit delivers power to the load, i.e. data center based on the energy flow configuration; Para. 40 - - control instructions from include energy flow configuration involving grid, generator, battery and load)

and manage energy flows involving the battery storage system based on the energy flow configuration. (Fig. 1, Para. 40 - - control instructions include energy flow configuration involving grid, generator, battery and load)

wherein managing energy flows includes meeting peak energy needs of the data center by using power from both the power generation system and the battery storage system. (Fig. 1, Para. 37 - - power regulating circuit delivers power to the load, i.e. data center, by selectively drawing power from the power generation system and battery; Para. 87 - - prediction is made of expected peak energy needs in order to manage energy flows using both power generation system and battery)


But Peterson does not explicitly teach a data center that includes a power generation system sized to be insufficient to meet peak energy needs of the data center;

However, Morales teaches a data center that includes a power generation system sized to be insufficient to meet peak energy needs of the data center (Col. 16 Lines 38-53 - - reserve power system is sufficient to provide power to one or more zones but insufficient to provide power to all or a substantial portion of a data center, where providing power to all or a substantial portion is being interpreted as peak energy needs of the data center; Col. 15 Lines 40-56 - - reserve power system may include generator, i.e. reserve power system can itself be a power generation system)

Peterson and Morales are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling power delivery to a data center.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Peterson, by incorporating the above limitation(s) as taught by Morales.

One of ordinary skill in the art would have been motivated to do this modification in order to provide power to specific zones instead of the entire data center, as suggested by Morales (Col. 16 Lines 38-53).



Claim(s) 3, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Morales and further in view of CURTIS et al. (U.S. Pub. No. 2019/0302706) (hereinafter “Curtis”).


Regarding claim 3, the combination of Peterson and Morales teaches all the limitations of the base claim(s).

But the combination of Peterson and Morales does not explicitly teach wherein the battery storage system includes a plurality of lithium ion batteries.

However, Curtis teaches wherein the battery storage system includes a plurality of lithium ion batteries. (Para. 191 - - lithium ion batteries used)

Peterson, Morales and Curtis are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They each contain controlling power delivery to a data center.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Peterson and Morales, by incorporating the above limitation(s) as taught by Curtis.

One of ordinary skill in the art would have been motivated to do this modification in order to rapidly release energy to the data center when energy demand spikes, as suggested by Curtis (Para. 191).



Regarding claim 9, the combination of Peterson and Morales teaches all the limitations of the base claim(s).

Peterson further teaches wherein the energy flow configuration indicates that the data center is to be powered solely by the power generation system… (Para. 35 - - load, i.e. data center, may be powered solely by the slow-response power system, i.e. power generation system)

and wherein the energy flow configuration indicates that power generated by the power generation system that exceeds the needs of the data center is to be used to charge the battery storage system. (Para. 41 - - fast-response power source, i.e. battery, is charged when load is powered solely by power generation system; Fig. 1 - - battery is charged by charger which receives power from power regulating circuit, which in turn receives power from slow-response power source, i.e. power generation system, where power used to charge battery is that which exceeds power supplied to satisfy the needs of the data center)


But the combination of Peterson and Morales does not explicitly teach the power generation system at cost-effective capacity of the power generation system,

However, Curtis teaches the power generation system at cost-effective capacity of the power generation system, (Para. 191 - - power generator has capacity to ramp up power generation to match highest spike and lower cost, i.e. cost-effective or cost optimal capacity; also see related 112 rejection for the term “substantially the peak capacity” being interpreted as peak capacity, cost-effective capacity or cost-optimal capacity)

Peterson, Morales and Curtis are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They each contain controlling power delivery to a data center.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Peterson and Morales, by incorporating the above limitation(s) as taught by Curtis.

One of ordinary skill in the art would have been motivated to do this modification in order to lower cost, as suggested by Curtis (Para. 191).



Regarding claim 12, the combination of Peterson and Morales teaches all the limitations of the base claim(s).

But the combination of Peterson and Morales does not explicitly teach wherein the energy flow configuration further defines energy flows associated with stored thermal energy, 
and wherein the processing circuitry is further configured to: manage energy flows involving the stored thermal energy based on the energy flow configuration by cooling water associated with a liquid cooling system.

However, Curtis teaches wherein the energy flow configuration further defines energy flows associated with stored thermal energy, (Para. 66 - - thermal energy storage systems used to deliver thermal product, i.e. thermal energy, to host facility; Para. 35 - - host facility can be a data center)

and wherein the processing circuitry is further configured to: manage energy flows involving the stored thermal energy based on the energy flow configuration by cooling water associated with a liquid cooling system. (Para. 66 - - chilling water is used to deliver thermal energy to host facility)

Peterson, Morales and Curtis are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They each contain controlling power delivery to a data center.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Peterson and Morales, by incorporating the above limitation(s) as taught by Curtis.

One of ordinary skill in the art would have been motivated to do this modification in order to provide cooling of the data center, as suggested by Curtis (Para. 66), where data centers need cooling when they overheat.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2014/0070617 by DETMERS et al., which discloses distributed energy storage systems to deliver power in order to provide assistance or correct for problems found on the electrical grid (Abstract).
U.S. Pub. No. 2018/0052431 by Shaikh et al., which discloses datacenter power management using variable power resources (Abstract).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119